DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply received on 10/17/2021.
 Any rejection from the previous office action, which is not restated here, is withdrawn.
Status of the claims
	Claims 1-20 were pending in the application. Claims 6-9, 11 were withdrawn. Claims 1, 2, 4, 5 have now been amended and are presented for examination on the merits.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xi Steven Chen on 1/3/2021.
The application has been amended as follows: 
IN THE CLAIMS:

Claim 1 (currently amended). A method for promoting downregulation of the fat content and the weight of an obese mammalian body, wherein the method is carried out by phosphorylating Fas-related death domain protein phosphorylation of said obese mammalian body, wherein the phosphorylating is carried out by mimicking the expression of a protein corresponding to a gene of phosphorylated Fas-associated death domain protein.

Claim 2 (cancelled).

Claim 3 (currently amended). The method of claim [2] 1, wherein the mimicking [[the]] protein corresponding to a gene of phosphorylated Fas-associated death domain protein is a protein obtained by mutating the serine at position 191 or 194 of the wild-type Fas-associated death domain protein to aspartic acid or glutamic acid.

In claims 5-6, at line 1, the phrase “claims 1-4” has been deleted and replaced by the phrase --claims 1, 3-4---.

Claims 7-9 (cancelled).

In claim 10, at line 1, the phrase “any one of claims 1 to 4” has been deleted and replaced by the phrase ---any one of claims 1, 3 and 4--.

Claim 11 (cancelled). 

Reasons for allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art is Alappat (JBC, 2003) and Zhuang (Proteomics, 2013, cited in the IDS dated 1/8/2019) as described in the Office Action mailed on 4/23/2021. The references do not anticipate nor make prima facie obvious the instantly claimed invention in view of Applicants’ amendments and arguments filed on 10/17/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 01/2022